Citation Nr: 1438882	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a nasal spur disorder manifested by nosebleeds. 

2. Whether new and material evidence has been received to reopen a claim of service-connection for sinusitis.  

3. Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The claims file is now in the jurisdiction of the Little Rock, Arkansas RO.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran claimed service connection for sinusitis and related symptoms, including nosebleeds, nasal congestion, and ear drainage and congestion.  The RO considered these symptoms as a single issue, but, as will be explained below, the medical evidence shows two distinct issues.  The Board has reframed the issues above accordingly.     

The Veteran submitted additional evidence, a collection of non-VA treatment records and a medical opinion, that was received by the Board in March 2014 with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  A nasal spur disorder manifested by nosebleeds is reasonably shown to have manifested in service.

2.  An unappealed March 1999 rating decision denied the Veteran's claim of entitlement to service connection for sinusitis.  New and material evidence was not received within one year of the March 1999 determination.    

3.  Since the March 1999 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.

4.  Resolving all doubt in the Veteran's favor, the Veteran has chronic sinusitis that is reasonably shown to have manifested in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his nasal spur disorder manifested by nosebleeds was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The March 1999 rating decision denying service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

4.  Resolving reasonable doubt in favor of the Veteran, his sinusitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A March 1999 rating decision denied the Veteran service connection for sinusitis based essentially on a finding that sinusitis preexisted service and was not aggravated therein, with no evidence of a chronic condition following service.  He did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the March 1999 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence submitted after the March 1999 rating decision includes an April 2014 letter from the Veteran's treating physician that indicates that he had treated the Veteran for sinusitis several times over the appeal period, including in April 2014.  The Veteran's prior treatment records show that there had been chronic recurrent episodes of sinusitis documented back to at least 1980.  He opined that the Veteran "more likely than not had chronic sinusitis from at least 1980."  A January 2014 pulmonary consultation report from another physician includes a past medical history diagnosis of chronic sinusitis.  As these diagnoses were submitted after the RO's March 1999 rating decision and relate to the lacking service connection elements of a current diagnosis and relation with service, they are new and material.  Accordingly, the claim has been reopened.  


Service Connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Sinusitis

As an initial matter, the Board notes that in the September 2012 statement of the case (SOC) on appeal, the RO addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.

As noted, an April 2014 report from a private physician reflects that the Veteran has sinusitis and has been treated for that disorder in 2010 and 2014.  Thus, the remaining question is whether the current sinusitis is related to his service.  

The Veteran's March 1978 enlistment examination report shows his sinuses were clinically evaluated as normal.  His service treatment records (STRs) show he was repeatedly diagnosed with sinusitis in service.  His March 1998 separation examination report shows his sinuses were evaluated as normal, but an addendum notes he reported experiencing sinus problems beginning in 1982.  

He was afforded a VA examination in August 1998 and was found to not have sinusitis.  The Veteran indicated he had not been told he was diagnosed with chronic sinusitis.  

Treatment records from the Little Rock Air Force Base show he was diagnosed with sinusitis in July 1998 and clinical sinusitis in December 1999. 

A private physician from the Jacksonville Medical Center diagnosed the Veteran with sinusitis in November 2010 and December 2010.  

The Veteran was afforded a VA sinus examination in November 2010.  The examiner diagnosed recurrent sinusitis by history.  He found there was no evidence of chronic sinusitis.  He opined that the recurrent sinusitis "was not caused by [or] the result of his military service" and that "it is less than likely" that the associated complaints (nosebleeds, ear drainage, ear stoppage, and nasal congestion) "were caused by the result of injuries or associated with illnesses documented in his military claims file."   He related the Veteran's epistaxis (nosebleeds) to a nasal spur with an excoriated membrane.  An addendum was prepared that reflected a detailed file review and that X-rays of the sinuses were clear and normal.

A March 2014 private pulmonary treatment report shows that the Veteran's treating pulmonologist found that "sinusitis is a chronic issue for him."  In the April 2014 letter, another private physician noted that the Veteran's prior treatment records show that he had experienced chronic recurrent episodes of sinusitis documented back to at least 1980.  He opined that the Veteran "more likely than not had chronic sinusitis from at least 1980" (when the Veteran was in service).   

In considering these conflicting pertinent medical opinions regarding the nature and etiology of the Veteran's sinusitis, the Board notes that the VA examiner found the Veteran's sinusitis was not related to service because he found there was no evidence of current sinusitis and found his reported symptoms were the manifestations of a nasal spur.  The private physician's opinion is supportive of the Veteran's claim and reasonably appears to contemplate a factual history that is consistent with the evidence of record, notably the Veteran's repeated diagnoses of sinusitis during and after service.  The private examiner also noted current treatment for sinusitis in 2014 (and 2010).  

In sum, the competent and credible medical evidence of record is in equipoise with respect to whether the Veteran has sinusitis which is related to service.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for a sinusitis is warranted.

Nasal Spur Disorder 

The November 2010 VA examiner diagnosed the Veteran with a nasal spur with excoriated mucous membrane or thinned nasal mucous membrane overlying the cartilaginous spur.  He opined that the Veteran's nosebleeds were the result of this nasal spur.  A current disability is therefore established.  Thus, the remaining question is whether the current nasal spur disorder manifested by nosebleeds is related to his service.  

The Veteran is competent to report that he experiences nosebleeds, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

His STRs show that he regularly complained of nosebleeds and nasal congestion in service.  He was assessed with a nasal fissure in March 1995.  His March 1998 separation examination report indicates his nose was found to be abnormal, and an excoriation septum was noted.  

He was afforded a VA Persian Gulf examination in October 1998.  He reported experiencing daily nosebleeds between 1992 and 1996.

The November 2010 VA examiner noted the Veteran did not have a nosebleed at the time of the examination, but found the spur was the most likely cause of his nosebleeds.  He noted that the Veteran told him military physicians told him they could treat the spur with cauterization, but chose not to do so to avoid further damage.  He noted the March 1995 diagnosis of a nasal fissure.  

A private physician from the Jacksonville Medical Center diagnosed the Veteran with nosebleeds in November 2010.   

At the March 2014 Board hearing, the Veteran testified that he has experienced sinusitis and the symptoms he associated with it, including nosebleeds, since service. 

One method of substantiating a claim of service connection for a disability is by showing that it had its onset in service, and has persisted since.  The VA examiner did not opine as to the etiology of the nasal spur, but did not dispute the Veteran's report of having it in service.  Furthermore, nosebleeds are a symptom capable of lay observation, and the Veteran's assertions of onset in service and continuity since are found to be competent and credible.  While he told the October 1998 examiner that he had only experienced daily nosebleeds until 1996, the record shows he has reported experiencing and been diagnosed with nosebleeds after service.  See 38 C.F.R. § 3.303(d).  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for a nasal spur disorder manifested by nosebleeds is warranted. 



ORDER

New and material evidence has been received to reopen the claim of service connection for sinusitis.  Service connection for sinusitis is granted.  

Service connection for a nasal spur disorder manifested by nosebleeds is granted.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


